             Case 5:18-cr-00258-EJD Document 67-21 Filed 04/15/19 Page 1 of 3



 1 JOHN D. CLINE (CA State Bar No. 237759)
   One Embarcadero Center, Suite 500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 SEEMA MITTAL ROPER (Admitted Pro Hac Vice)
   MICHELLE CHEN (Admitted Pro Hac Vice)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; SMRoper@wc.com; MChen@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                            SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                       )     Case No. CR-18-00258-EJD
15                                                   )
             Plaintiff,                              )     [PROPOSED] ORDER GRANTING MOTION
16                                                   )     TO COMPEL PRODUCTION OF RULE 16
        v.                                           )     DISCOVERY AND BRADY MATERIALS
17                                                   )
     ELIZABETH HOLMES and                            )
18   RAMESH “SUNNY” BALWANI,                         )
                                                     )
19           Defendants.                             )
                                                     )     Hon. Edward J. Davila
20                                                   )

21
             This CAUSE having come before the Court upon Defendant Elizabeth Holmes’ Motion To
22
     Compel Production of Rule 16 Discovery and Brady Materials. After due consideration of the filings,
23
     the governing law, and the argument of the parties,
24
             IT IS HEREBY ORDERED that Ms. Holmes’ motion is GRANTED. The government is
25
     ORDERED to produce the following categories of documents under Rule 16 held by the agencies
26
     identified in Ms. Holmes’ motion and to search for and disclose any Brady materials in those agencies’
27

28
     [PROPOSED] ORDER GRANTING MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY
     MATERIALS
     CR-18-00258 EJD                        1
             Case 5:18-cr-00258-EJD Document 67-21 Filed 04/15/19 Page 2 of 3



 1 files:

 2          Category 1: Any and all correspondence or communications regarding Theranos between the

 3 government and John Carreyrou, The Wall Street Journal, or their employees, agents, or counsel, and all

 4 government documents, communications, correspondence, notes, or recordings (including intra-agency

 5 and/or inter-agency correspondence) regarding same.

 6          Category 2: Any and all government documents, communications, correspondence, notes, or

 7 recordings (including intra-agency and/or inter-agency communications) regarding Theranos’ Clinical

 8 Laboratory Improvement Amendments (“CLIA”) compliance during the time period of the charged

 9 conspiracies, including but not limited to those that concern the 2015 CLIA survey of Theranos.
10          Category 3: Any and all correspondence or communications regarding Theranos between the

11 government and any clinical laboratory company or association affiliated with clinical laboratories

12 (including but not limited to LabCorp, Quest Diagnostics, and the American Clinical Lab Association),

13 or their employees, agents, or counsel, and all government documents, communications,

14 correspondence, notes, or recordings (including intra-agency and/or interagency correspondence)

15 regarding same.

16          Category 4: Any and all government documents, communications, correspondence, notes, or

17 recordings (including intra-agency and/or inter-agency communications) regarding the FDA’s

18 determination of the type of FDA approval required for Theranos’ proprietary technology.

19          Category 5: Any and all FBI 302s or other agency ROIs memorializing government

20 communications with witnesses, and all government documents, communications, correspondence,

21 notes, or recordings (including intra-agency and/or inter-agency correspondence) regarding same.

22          Category 6: Any and all government documents, communications, correspondence, notes, or

23 recordings (including intra-agency and/or inter-agency communications) regarding the 2013 CLIA

24 survey of Theranos.

25          IT IS FURTHER ORDERED that the government shall review all previous requests made to the

26 subject agencies to ensure that it sought all information on the subjects requested, both inculpatory and

27 exculpatory. No later than four weeks after the entry of this Order, the government shall file a

28
     [PROPOSED] ORDER GRANTING MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY
     MATERIALS
     CR-18-00258 EJD                        2
            Case 5:18-cr-00258-EJD Document 67-21 Filed 04/15/19 Page 3 of 3



 1 declaration indicating the completion of this review. That declaration shall describe the process of

 2 compliance with regard to each agency, including the type of search used, the places searched, the

 3 number of individuals involved in the search, and the name of the person with primary responsibility for

 4 conducting the search within the particular agency.

 5          When making future requests to the subject agencies, the government shall request both

 6 exculpatory and inculpatory information related to the subject matter of the requests. Any objections

 7 from the government on the agencies’ behalf or from the agencies themselves must be grounded in the

 8 Rules of Criminal Procedure and be consistent with the government’s obligations under Rule 16 and

 9 Brady v. Maryland, 373 U.S. 83 (1963).
10          IT IS SO ORDERD.

11

12 Dated __________

13
                                                         Hon. Edward J. Davila
14                                                       United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING MOTION TO COMPEL PRODUCTION OF RULE 16 DISCOVERY AND BRADY
     MATERIALS
     CR-18-00258 EJD                        3
